TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00766-CR



                                    Bobby Johns, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-08-300230, HONORABLE JIM CORONADO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Bobby Johns filed a notice of appeal and a motion for new trial on November 19,

2010. The record reflects that the district court granted Johns’s motion for new trial. Because

“[g]ranting a new trial restores the case to its position before the former trial,” this appeal was

rendered moot by the trial court’s order. See Tex. R. App. P. 21.9(b). Accordingly, we dismiss the

appeal. See Tex. R. App. P. 43.2(f).




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Puryear and Rose

Dismissed

Filed: August 29, 2012

Do Not Publish